DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Saruwatari et al. (US 2013/0021807 A1;  Saruwatari) in view of SAEGUSA et al. (US 2017/0227838 A1; SAEGUSA). 
As of claims 1, 2, Saruwatari teaches a fixing structure 10 [fig 2a] configured to fix an optical device (lamp unit) [0032], wherein the fixing structure has an inner wall (lamp housing 300 wall) [fig 3] and a first rib 109 [fig 2a] [0035], wherein: the inner wall (shown with fig 3a below) forms a through hole around a central axis (shown with fig 3a below); and the first rib 109 is disposed at the inner wall (shown with fig 3a below) and protruded from the inner wall toward the central axis along a radial direction of the through hole (shown with arrows in fig 3a below), wherein when the optical device (lamp unit) is placed in the through hole (inside the housing 300) fig 3a], the first rib interferes with the optical device (shown with fig 3a below) so that the optical device is fixed in the through hole (inside the housing 300) fig 3a]. 

    PNG
    media_image1.png
    554
    652
    media_image1.png
    Greyscale

	Saruwatari does not teach an extending direction of the first rib is parallel to the central axis, and the first ribs are disposed at an equal angle around the central axis. 
	SAEGUSA teaches a light guide optical system [fig 5] having an extending direction of the first rib 54a, 54b, 54c, 54d [fig 5] is parallel to the central axis AX [fig 5], SAEGUSA further teaches a number of the first rib 54 [fig 5] is a plurality (54a, 54b, 54c, 54d) [fig 5], the first ribs 54a, 54b, 54c, 54d [fig 5] are disposed at an equal angle around the central axis AX [fig 5].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an extending direction of the first rib is parallel to the central axis and the first ribs are disposed at an equal angle around the central axis as taught by SAEGUSA to the fixing structure as disclosed by Saruwatari to reduce time and efforts for adjusting a position of a light axis of an optical member while preventing an adjustment mechanism from being complicated (SAEGUSA; [0007]).

As of claims 11, 12, Saruwatari teaches a projection apparatus [fig 1], wherein the projection apparatus [fig 1] comprises an illumination system 30 [fig 1] [0031], a light valve 40 [fig 1] [0031], and a projection lens 50 [fig 1], wherein: the illumination system 30 [fig 1] is configured to provide an illumination beam (using lamp 100) [fig 1] , and the illumination system 30 [fig 1] comprises a light source 100 [fig 1], a fixing structure [fig 3], and an optical device [fig 2a] (lamp unit) [0032], and the light source 100 [fig 1] illuminates the optical device [fig 2a] to form the illumination beam [fig 1]; wherein: a fixing structure 10 [fig 2a] configured to fix an optical device (lamp unit) [0032], wherein the fixing structure has an inner wall (lamp housing 300 wall) [fig 3] and a first rib 109 [fig 2a] [0035], wherein: the inner wall (shown with fig 3a below) forms a through hole around a central axis (shown with fig 3a below); and the first rib 109 is disposed at the inner wall (shown with fig 3a below) and protruded from the inner wall toward the central axis along a radial direction of the through hole (shown with arrows in fig 3a below), wherein when the optical device (lamp unit) is placed in the through hole (inside the housing 300) fig 3a], the first rib interferes with the optical device (shown with fig 3a below) so that the optical device is fixed in the through hole (inside the housing 300) fig 3a], the light valve 40 [fig 1] is located on a transmission path of the illumination beam (from 30) [fig 1] and configured to convert the illumination beam into an image beam [0031]; and the projection lens 50 [fig 1] is located on a transmission path of the image beam (from 40) [fig 1] and configured to project the image beam [0031].
 

    PNG
    media_image1.png
    554
    652
    media_image1.png
    Greyscale

	Saruwatari does not teach an extending direction of the first rib is parallel to the central axis. 
	SAEGUSA teaches a light guide optical system [fig 5] having an extending direction of the first rib 54b, 54c [fig 5] is parallel to the central axis AX [fig 5]. SAEGUSA further teaches a number of the first rib 54 [fig 5] is a plurality (54a, 54b, 54c, 54d) [fig 5], the first ribs 54a, 54b, 54c, 54d [fig 5] are disposed at an equal angle around the central axis AX [fig 5].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an extending direction of the first rib is parallel to the central axis and a number of the first rib is a plurality, and the first ribs are disposed at an equal angle around the central axis and a number of the first rib is a plurality, and the first ribs are disposed at an equal angle around the central axis.as taught by SAEGUSA to the fixing structure as disclosed by Saruwatari to reduce time and efforts for adjusting a position of a light axis of an optical member while preventing an adjustment mechanism from being complicated (SAEGUSA; [0007]).
As of claim 21, Saruwatari teaches the optical device is a lens (optical device 10 contains a condensing lens 101) [fig 3a].
Allowable Subject Matter
Claims 3-10, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art  Saruwatari et al. (US 2013/0021807 A1;  Saruwatari) teaches a projector which includes, a lamp unit 10 having a lamp 100 (e.g., mercury lamp), etc.; an illumination optical system 30 configured to cause light from the lamp 100 serving as a light source to become parallel beams; an image displaying system configured to modulate the parallel beams from the illumination optical system 30 in accordance with image information and generate image projection light; and a projection optical system configured to project the image projection light onto a screen. In the illumination optical system 30, light projected from the lamp unit 10 is caused to become parallel light by a lens array 301, converted into unidirectional linear polarized light by a polarization conversion element 302, and separated into 3 colors of RGB by a dichroic mirror 303. The image displaying system includes an image formation device 40 that modulates each color of light separated by the illumination optical system 30 in accordance with image information, and forms image projection light. The projection optical system projects an image on the screen through a projection lens 50. The image formation device 40 of the first embodiment is formed from a transmission type liquid crystal panel. FIG. 2 is a schematic structural diagram of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing the lamp unit 10 from a side of a handle section 108, and (b) of the same figure is an up-side down perspective diagram of that of (a) of the same figure. FIG. 3 is a schematic structural diagram regarding installation of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing a lamp housing 300 from above, and (b) of the same figure is an inner perspective diagram of the lamp housing 300 when the lamp unit 10 is taken out. The projector is structured so that the lamp unit 10 and the illumination optical system 30 can be separated. The illumination optical system 30 is integrally formed on the lamp housing 300. The lamp housing 300 is a box whose one end is open, and the lamp unit 10 can be moved in and out through that one end side (upper side in FIG. 3(a)). After the lamp unit 10 is housed in the lamp housing 300, a lamp lid (diagrammatic representation omitted) is closed. With the projector, when the lifespan of the lamp 100 elapses, a worker can open the lamp lid forming one portion of an exterior surface of the projector, and take out the lamp unit 10 to replace the lamp unit 10. In a state where the lamp unit 10 is housed inside the lamp housing 300, the lamp housing 300 blocks light from the lamp 100 and blocks heat generated by the lamp 100. Furthermore, in this state, light emitted from the lamp unit 10 enters the illumination optical system 30. Saruwatari does not anticipate or render obvious, alone or in combination, a first surface, a second surface, and a second rib, wherein the inner wall is connected between the first surface and the second surface, the optical device is placed in the through hole along a direction from the first surface toward the second surface, the second rib is provided at the inner wall, and the second rib is extended along a circumferential direction of the through hole and protruded from the inner wall toward the central axis along the radial direction of the through hole to stop the optical device.
Claims 4-7 are allowed as being dependent on claim 3.
As of claim 8, the closest prior art  Saruwatari et al. (US 2013/0021807 A1;  Saruwatari) teaches a projector which includes, a lamp unit 10 having a lamp 100 (e.g., mercury lamp), etc.; an illumination optical system 30 configured to cause light from the lamp 100 serving as a light source to become parallel beams; an image displaying system configured to modulate the parallel beams from the illumination optical system 30 in accordance with image information and generate image projection light; and a projection optical system configured to project the image projection light onto a screen. In the illumination optical system 30, light projected from the lamp unit 10 is caused to become parallel light by a lens array 301, converted into unidirectional linear polarized light by a polarization conversion element 302, and separated into 3 colors of RGB by a dichroic mirror 303. The image displaying system includes an image formation device 40 that modulates each color of light separated by the illumination optical system 30 in accordance with image information, and forms image projection light. The projection optical system projects an image on the screen through a projection lens 50. The image formation device 40 of the first embodiment is formed from a transmission type liquid crystal panel. FIG. 2 is a schematic structural diagram of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing the lamp unit 10 from a side of a handle section 108, and (b) of the same figure is an up-side down perspective diagram of that of (a) of the same figure. FIG. 3 is a schematic structural diagram regarding installation of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing a lamp housing 300 from above, and (b) of the same figure is an inner perspective diagram of the lamp housing 300 when the lamp unit 10 is taken out. The projector is structured so that the lamp unit 10 and the illumination optical system 30 can be separated. The illumination optical system 30 is integrally formed on the lamp housing 300. The lamp housing 300 is a box whose one end is open, and the lamp unit 10 can be moved in and out through that one end side (upper side in FIG. 3(a)). After the lamp unit 10 is housed in the lamp housing 300, a lamp lid (diagrammatic representation omitted) is closed. With the projector, when the lifespan of the lamp 100 elapses, a worker can open the lamp lid forming one portion of an exterior surface of the projector, and take out the lamp unit 10 to replace the lamp unit 10. In a state where the lamp unit 10 is housed inside the lamp housing 300, the lamp housing 300 blocks light from the lamp 100 and blocks heat generated by the lamp 100. Furthermore, in this state, light emitted from the lamp unit 10 enters the illumination optical system 30. Saruwatari does not anticipate or render obvious, alone or in combination, a positioning boss disposed at the inner wall, wherein the positioning boss is extended along a circumferential direction of the through hole and protruded from the inner wall toward the central axis along the radial direction of the through hole, a number of the first rib is one, and the positioning boss and the first rib are disposed at an equal angle around the central axis.
Claim 9 is allowed as being dependent on claim 8.
As of claim 10, the closest prior art  Saruwatari et al. (US 2013/0021807 A1;  Saruwatari) teaches a projector which includes, a lamp unit 10 having a lamp 100 (e.g., mercury lamp), etc.; an illumination optical system 30 configured to cause light from the lamp 100 serving as a light source to become parallel beams; an image displaying system configured to modulate the parallel beams from the illumination optical system 30 in accordance with image information and generate image projection light; and a projection optical system configured to project the image projection light onto a screen. In the illumination optical system 30, light projected from the lamp unit 10 is caused to become parallel light by a lens array 301, converted into unidirectional linear polarized light by a polarization conversion element 302, and separated into 3 colors of RGB by a dichroic mirror 303. The image displaying system includes an image formation device 40 that modulates each color of light separated by the illumination optical system 30 in accordance with image information, and forms image projection light. The projection optical system projects an image on the screen through a projection lens 50. The image formation device 40 of the first embodiment is formed from a transmission type liquid crystal panel. FIG. 2 is a schematic structural diagram of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing the lamp unit 10 from a side of a handle section 108, and (b) of the same figure is an up-side down perspective diagram of that of (a) of the same figure. FIG. 3 is a schematic structural diagram regarding installation of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing a lamp housing 300 from above, and (b) of the same figure is an inner perspective diagram of the lamp housing 300 when the lamp unit 10 is taken out. The projector is structured so that the lamp unit 10 and the illumination optical system 30 can be separated. The illumination optical system 30 is integrally formed on the lamp housing 300. The lamp housing 300 is a box whose one end is open, and the lamp unit 10 can be moved in and out through that one end side (upper side in FIG. 3(a)). After the lamp unit 10 is housed in the lamp housing 300, a lamp lid (diagrammatic representation omitted) is closed. With the projector, when the lifespan of the lamp 100 elapses, a worker can open the lamp lid forming one portion of an exterior surface of the projector, and take out the lamp unit 10 to replace the lamp unit 10. In a state where the lamp unit 10 is housed inside the lamp housing 300, the lamp housing 300 blocks light from the lamp 100 and blocks heat generated by the lamp 100. Furthermore, in this state, light emitted from the lamp unit 10 enters the illumination optical system 30. Saruwatari does not anticipate or render obvious, alone or in combination, a first surface, a second surface, and a plurality of bosses, wherein the inner wall is connected between the first surface and the second surface, the optical device is placed in the through hole along a direction from the first surface toward the second surface, the plurality of bosses are disposed at the first surface and disposed at an equal angle around the central axis, the plurality of bosses form a limiting area, and the light source is correspondingly disposed at the limiting area. 
As of claim 13, the closest prior art  Saruwatari et al. (US 2013/0021807 A1;  Saruwatari) teaches a projector which includes, a lamp unit 10 having a lamp 100 (e.g., mercury lamp), etc.; an illumination optical system 30 configured to cause light from the lamp 100 serving as a light source to become parallel beams; an image displaying system configured to modulate the parallel beams from the illumination optical system 30 in accordance with image information and generate image projection light; and a projection optical system configured to project the image projection light onto a screen. In the illumination optical system 30, light projected from the lamp unit 10 is caused to become parallel light by a lens array 301, converted into unidirectional linear polarized light by a polarization conversion element 302, and separated into 3 colors of RGB by a dichroic mirror 303. The image displaying system includes an image formation device 40 that modulates each color of light separated by the illumination optical system 30 in accordance with image information, and forms image projection light. The projection optical system projects an image on the screen through a projection lens 50. The image formation device 40 of the first embodiment is formed from a transmission type liquid crystal panel. FIG. 2 is a schematic structural diagram of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing the lamp unit 10 from a side of a handle section 108, and (b) of the same figure is an upside down perspective diagram of that of (a) of the same figure. FIG. 3 is a schematic structural diagram regarding installation of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing a lamp housing 300 from above, and (b) of the same figure is an inner perspective diagram of the lamp housing 300 when the lamp unit 10 is taken out. The projector is structured so that the lamp unit 10 and the illumination optical system 30 can be separated. The illumination optical system 30 is integrally formed on the lamp housing 300. The lamp housing 300 is a box whose one end is open, and the lamp unit 10 can be moved in and out through that one end side (upper side in FIG. 3(a)). After the lamp unit 10 is housed in the lamp housing 300, a lamp lid (diagrammatic representation omitted) is closed. With the projector, when the lifespan of the lamp 100 elapses, a worker can open the lamp lid forming one portion of an exterior surface of the projector, and take out the lamp unit 10 to replace the lamp unit 10. In a state where the lamp unit 10 is housed inside the lamp housing 300, the lamp housing 300 blocks light from the lamp 100 and blocks heat generated by the lamp 100. Furthermore, in this state, light emitted from the lamp unit 10 enters the illumination optical system 30. Saruwatari does not anticipate or render obvious, alone or in combination, a first surface, a second surface, and a second rib, wherein the inner wall is connected between the first surface and the second surface, the optical device is placed in the through hole along a direction from the first surface toward the second surface, the second rib is provided at the inner wall, and the second rib is extended along a circumferential direction of the through hole and protruded from the inner wall toward the central axis along the radial direction of the through hole to stop the optical device.
Claims 14-17 are allowed as being dependent on claim 13.
As of claim 18, the closest prior art  Saruwatari et al. (US 2013/0021807 A1;  Saruwatari) teaches a projector which includes, a lamp unit 10 having a lamp 100 (e.g., mercury lamp), etc.; an illumination optical system 30 configured to cause light from the lamp 100 serving as a light source to become parallel beams; an image displaying system configured to modulate the parallel beams from the illumination optical system 30 in accordance with image information and generate image projection light; and a projection optical system configured to project the image projection light onto a screen. In the illumination optical system 30, light projected from the lamp unit 10 is caused to become parallel light by a lens array 301, converted into unidirectional linear polarized light by a polarization conversion element 302, and separated into 3 colors of RGB by a dichroic mirror 303. The image displaying system includes an image formation device 40 that modulates each color of light separated by the illumination optical system 30 in accordance with image information, and forms image projection light. The projection optical system projects an image on the screen through a projection lens 50. The image formation device 40 of the first embodiment is formed from a transmission type liquid crystal panel. FIG. 2 is a schematic structural diagram of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing the lamp unit 10 from a side of a handle section 108, and (b) of the same figure is an up-side down perspective diagram of that of (a) of the same figure. FIG. 3 is a schematic structural diagram regarding installation of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing a lamp housing 300 from above, and (b) of the same figure is an inner perspective diagram of the lamp housing 300 when the lamp unit 10 is taken out. The projector is structured so that the lamp unit 10 and the illumination optical system 30 can be separated. The illumination optical system 30 is integrally formed on the lamp housing 300. The lamp housing 300 is a box whose one end is open, and the lamp unit 10 can be moved in and out through that one end side (upper side in FIG. 3(a)). After the lamp unit 10 is housed in the lamp housing 300, a lamp lid (diagrammatic representation omitted) is closed. With the projector, when the lifespan of the lamp 100 elapses, a worker can open the lamp lid forming one portion of an exterior surface of the projector, and take out the lamp unit 10 to replace the lamp unit 10. In a state where the lamp unit 10 is housed inside the lamp housing 300, the lamp housing 300 blocks light from the lamp 100 and blocks heat generated by the lamp 100. Furthermore, in this state, light emitted from the lamp unit 10 enters the illumination optical system 30. Saruwatari does not anticipate or render obvious, alone or in combination, a positioning boss disposed at the inner wall, wherein the positioning boss is extended along a circumferential direction of the through hole and protruded from the inner wall toward the central axis along the radial direction of the through hole, a number of the first rib is one, and the positioning boss and the first rib are disposed at an equal angle around the central axis.
Claim 19 is allowed as being dependent on claim 18.
As of claim 20, the closest prior art  Saruwatari et al. (US 2013/0021807 A1;  Saruwatari) teaches a projector which includes, a lamp unit 10 having a lamp 100 (e.g., mercury lamp), etc.; an illumination optical system 30 configured to cause light from the lamp 100 serving as a light source to become parallel beams; an image displaying system configured to modulate the parallel beams from the illumination optical system 30 in accordance with image information and generate image projection light; and a projection optical system configured to project the image projection light onto a screen. In the illumination optical system 30, light projected from the lamp unit 10 is caused to become parallel light by a lens array 301, converted into unidirectional linear polarized light by a polarization conversion element 302, and separated into 3 colors of RGB by a dichroic mirror 303. The image displaying system includes an image formation device 40 that modulates each color of light separated by the illumination optical system 30 in accordance with image information, and forms image projection light. The projection optical system projects an image on the screen through a projection lens 50. The image formation device 40 of the first embodiment is formed from a transmission type liquid crystal panel. FIG. 2 is a schematic structural diagram of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing the lamp unit 10 from a side of a handle section 108, and (b) of the same figure is an up-side down perspective diagram of that of (a) of the same figure. FIG. 3 is a schematic structural diagram regarding installation of the lamp unit 10 according to the first embodiment. (a) of the same figure is a perspective diagram viewing a lamp housing 300 from above, and (b) of the same figure is an inner perspective diagram of the lamp housing 300 when the lamp unit 10 is taken out. The projector is structured so that the lamp unit 10 and the illumination optical system 30 can be separated. The illumination optical system 30 is integrally formed on the lamp housing 300. The lamp housing 300 is a box whose one end is open, and the lamp unit 10 can be moved in and out through that one end side (upper side in FIG. 3(a)). After the lamp unit 10 is housed in the lamp housing 300, a lamp lid (diagrammatic representation omitted) is closed. With the projector, when the lifespan of the lamp 100 elapses, a worker can open the lamp lid forming one portion of an exterior surface of the projector, and take out the lamp unit 10 to replace the lamp unit 10. In a state where the lamp unit 10 is housed inside the lamp housing 300, the lamp housing 300 blocks light from the lamp 100 and blocks heat generated by the lamp 100. Furthermore, in this state, light emitted from the lamp unit 10 enters the illumination optical system 30. Saruwatari does not anticipate or render obvious, alone or in combination, a first surface, a second surface, and a plurality of bosses, wherein the inner wall is connected between the first surface and the second surface, the optical device is placed in the through hole along a direction from the first surface toward the second surface, the plurality of bosses are disposed at the first surface and disposed at an equal angle around the central axis, the plurality of bosses form a limiting area, and the light source is correspondingly disposed at the limiting area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Farcella et al. (US 5680260 A) teaches an optical element assembly which includes at least first and second optical elements. Each element has molded extensions to assist in the mounting. A pair of pins extend from the extensions on one element and fit into a pair of openings on the extensions of the other element. A clip having a hole in one leg to fit over the pin is positioned to urge each set of extensions together to prevent axial movement of one element with respect to the other;
- Prior Art PARK et al. (US 20190094565 A1) teaches a lens driving apparatus having a housing; a bobbin arranged in the housing so as to mount a lens therein; a magnet arranged in the housing; a first coil, which is arranged in the bobbin and moves in the optical axial direction according to an interaction with the magnet; an elastic member coupled with the bobbin and the housing; a second coil to which a first drive signal is applied, and moving the housing in a direction perpendicular to the optical axial direction according to the interaction with the magnet; a location sensor for sensing the strength of the magnetic field of the magnet according to the movement of the housing; and a third coil to which a second drive signal is applied, and is arranged in correspondence with the location sensor, wherein a first magnetic field, of the second coil, which is generated by the first drive signal, and a second magnetic field, of the third coil, which is generated by the second drive signal, are generated in directions offsetting each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882